Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 10, 2020

The Court of Appeals hereby passes the following order:

A21A0594. ANTONIO SHAW v. CLINTON PERRY, JR., WARDEN.

      In December 2012, a jury found Antonio Shaw guilty of malice murder and
other offenses, and the Georgia Supreme Court affirmed his convictions. See Shaw
v. State, 301 Ga. 14 (799 SE2d 186) (2017). Shaw subsequently filed a petition for
a writ of habeas corpus. The trial court denied Shaw’s petition, and he filed this pro
se direct appeal. We lack jurisdiction.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). Additionally, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (4).
      This appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           11/10/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.